Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1-2, 7-8 and 13 are objected to because of the following informalities: (1) first pressing force in line 22 of claim 1 should be changed to -- a fist pressing force --; (2) “predetermined first set time” in line 29 of claim 1 should be changed to – the predetermined first set time --; (3) “second pressing force” in line 30 of claim 1 should be changed to – the second pressing force --; (4) “second nipping force” in line 5 of claim 2 should be changed to -- the second nipping force --; (5) first pressing force in line 22 of claim 7 should be changed to -- a fist pressing force --; (6) “predetermined first set time” in line 26 of claim 7 should be changed to – a predetermined first set time --; (7) ) “second pressing force” in line 27 of claim 7 should be changed to -- a second pressing force --; (8) “predetermined second set time” in lines 31-32 of claim 7 should be changed to -- a predetermined second set time --; (9) “third pressing force” in lines 32-33 of claim 7 should be changed to – a third pressing force --; (10) “predetermined third set time” in lines 3-4 of claim 8 should be changed to -- a predetermined third set time --; (11) “first pressing force” in line 2 of claim 13 should be changed to -- the first pressing force --.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) media pressing section in claims 1, 7, 9 and 13; (2) pressing force adjuster in claims 1 and 7; (3) first detector in claims 1, 7 and 9; (4) second detector in claims 1, 7 and 9; (5) nipping force adjuster in claim 2; (6) tilt angle adjuster in claims 3-4 and 9; (7) regulator in claim 6; (8) multi-sheet feed detector in claim 6; and (9) reader in claims 10-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pressing force" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a plurality of media sheets”.  After this claim 1 recites “the media sheet” in line 16.  It is unclear which one of the plurality of media sheets is later referred to by the recited “the media sheet”.  The same issue occurs in lines 18, 25 and 27-28, because these lines in claim 1 also each recite “the media sheet”.  
Claim 1 recites “the controller sets the pressing force of the media pressing section to first pressing force and drives the first feed roller and the second feed roller in a forward rotation direction”.  (emphasis added).  This recitation appears to be inaccurate, in that a controller cannot drive any feed roller.  Rather, a controller can control some sort of drive or motor that then drives feed rollers.  Further clarification is needed to understand this recitation in claim 1.  Claims 2-6, 10 and 13-14 depend from claim 1, and therefore have the same indefiniteness issues as outlined above with regard to claim 1.
Claim 6 recites the limitation "the number" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the pressing force" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “a plurality of media sheets”.  After this claim 7 recites “the media sheet” in line 17.  It is unclear which one of the plurality of media sheets is later referred to by the recited “the media sheet”.  The same issue occurs in lines 19, 24-25 and 31, because these lines in claim 7 also each recite “the media sheet”.
Claim 7 recites “the controller sets the pressing force of the media pressing section to first pressing force and drives the first feed roller and the second feed roller in a forward rotation direction”.  (emphasis added).  This recitation appears to be inaccurate, in that a controller cannot drive any feed roller.  Rather, a controller can control some sort of drive or motor that then drives feed rollers.  Further clarification is needed to understand this recitation in claim 7.  Claims 8 and 12 depend from claim 7, and therefore have the same indefiniteness issues as outlined above with regard to claim 7.
Claim 8 depends from claim 7.  Claim 7 recites “a plurality of media sheets”.  After this claim 8 recites “the media sheet” in line 3.  It is unclear which one of the plurality of media sheets is later referred to by the recited “the media sheet” in claim 8.   The same issue occurs in line 6, because this line in claim 8 also recites “the media sheet”.
Claim 9 recites “a plurality of media sheets”.  After this claim 9 recites “the media sheet” in line 15.  It is unclear which one of the plurality of media sheets is later referred to by the recited “the media sheet”.  The same issue occurs in line 17, because this line in claim 9 also recites “the media sheet”.  
Claim 9 recites “the controller sets the tilt angle of the media mounting section to a first tilt angle and drives the first feed roller and the second feed roller in the forward rotation direction”.  (emphasis added).  This recitation appears to be inaccurate, in that a controller cannot drive any feed roller.  Rather, a controller can control some sort of drive or motor that then drives feed rollers.  Further clarification is needed to understand this recitation in claim 9.  Claim 11 depends from claim 9, and therefore has the same indefiniteness issues as outlined above with regard to claim 9.
Claim 14 depends from claim 1.  Claim 1 recites “a plurality of media sheets”.  After this claim 14 recites “the media sheet” in line 4.  It is unclear which one of the plurality of media sheets is later referred to by the recited “the media sheet” in claim 14.  
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653